[NOT FOR PUBLICATION]



Nos. 97-1231/97-1232

VINICIO MEDRANO DIAZ, ET AL.,

Plaintiffs, Appellants,

v.

ORLANDO R. GONZALEZ HERNANDEZ, ET AL.,

Defendants, Appellees.



APPEALS FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Daniel R. Dominguez, U.S. District Judge]



Before

Selya, Circuit Judge,

Hill,* Senior Circuit Judge,

and Boudin, Circuit Judge.



Igor J. Dominguez and Ramon Torres Rodriguez for appellants.
Eli B. Arroyo for appellee Vasquez-Botet.
Victor P. Miranda Corrada on brief for remaining appellees.



August 5, 1997



*Of the Eleventh Circuit, sitting by designation.

Per                           Curiam. We affirm the judgment below for

substantially the reasons set forth in the well-reasoned opinions

of the district court and the bankruptcy court, respectively. See

Medrano Diaz                      v.                          Vasquez-Botet, 204 B.R. 842 (D.P.R. 1996);                                                                     Medrano

Diaz v. Vasquez-Botet, 182 B.R. 654 (Bankr. D.P.R. 1995).

Affirmed.  See Loc. R. 27.1.

2